Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Claims 1-8, 10-21 and 23-30 are all the claims.
2.	Claims 1 and 4 are amended and new Claim 30 is added in the Reply of 2/16/2021.
3.	The substitute specification of 6/27/19 has been entered pursuant to the provision of the marked up copy of the specification filed on 7/2/19.

Election/Restrictions
4.	Applicant’s election of Group I in the reply filed on 2/16/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
5.	Claims 7-8, 10-21 and 23-29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/16/2021.
6.	Applicant’s election of species for SEQ ID NO 61 in the reply filed on 2/16/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
7.	The non-elected species of CDHR2 sequences are joined for examination.


Priority
9.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Information Disclosure Statement
10.	The IDS of 2/16/2021 has been considered and entered. The initialed and dated 1449 form is attached.

Specification
11.	The disclosure is objected to because of the following informalities: 
a) The use of the term, e.g., Tris, Tween, sepharose, POROS GoPure, MabPac, Waters Acquity, Waters Xevo, HALO, Magic Mark, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term. Applicants are advised to review the entire specification in its entirety to ensure the proper citation of trade names or a marks.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
	b) The figure legends for Figures 5a and 6 are objected to for failing to include the sequence identifiers for the amino acid sequences > 4 amino acids in length as depicted in those figures pursuant to 37 CFR 1.821-1.825.

Claim Objections
12.	Claims 1-6 and 30 are objected to because of the following informalities:  
a) Claims 1-6 and 30 are drawn to a human LAG3 [protein].  The protein reference could be amended to include its identifier as human lymphocyte activation gene 3 as (hLAG3). 
b) Claims 1 and 30 fail to include proper inclusive language for the phrase "; lacking detectable levels of antibodies or fragments". The claims could be amended to recite “, and wherein the composition is lacking detectable levels of the anti-hLAG3 antibodies or the antigen-binding fragments thereof…”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


13.	Claims 1-6 and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
a) Claims 1-6 and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are:  the means or mechanism(s) for detecting the levels of a sulfated tyrosine on CDR1 for the genus of antibodies comprising the composition (Claim 1) or in those members for the genus of antibodies recited in the Markush group of Claim 2. The specification provides top down methods for detecting sulfated tyrosine variants from the compositions, but the claim does not reflect those methods nor what the baseline for a detectable versus an undetectable level should be. For example, Tyshchuk (PTO 892) teaches for antibodies: “Although PTMs [post-translational modifications] observed in natural IgGs might pose a lower safety risk for mAbs, failure to detect low-level PTMs of <1% abundance may represent a safety risk due to potential direct or indirect effects on immunogenicity.”
As for the means of making detectable levels “lacking” in the composition, it is not clear if:  a) the vectors encoding the antibody VH/VL domains (or full heavy and light chains) should be transfected into cell lines that do not sulfate tyrosines (i.e., to avoid CHO cells); b) CDR-L1 should be engineered to eliminate tyrosine sulfation; c) the antibody should be subjected to a chemical/gradient process to remove the SO3-tyrosine; or d) to remove any antibody comprising a SO3-tyrosine from the population of antibodies as a whole. 
b) Claims 1 and 30 recite the limitation "lacking detectable levels of antibodies or fragments".  There is insufficient antecedent basis for this limitation in the claims where the preamble for each of which is drawn to an anti-LAG3 antibody and an antigen-binding fragment thereof.
c) Claims 3-6 are indefinite for reciting the “Ab6” anti-LAG3 antibody by a laboratory name rather than setting forth the sequences for the full length heavy and light chains. Accordingly, whilst reciting the sequences for the VH/VL domains is a partial satisfaction in Claim 3, the dependent claims in particular Claim 6 requires the sequence for the heavy chain in order to ascertain the N-terminal glutamine and the C-terminal lysine.
d) Claim 4 recites the limitation "or antigen binding fragment" in depending from Claim 3 which does not set forth the phrase.  There is insufficient antecedent basis for this limitation in the claim.
e) Claim 4 is indefinite for the antibody comprising CHO N-linked glycans because the CHO N-linked glycation is only achievable by expression of the antibody in engineered CHO cells.
f) Claim 5 is indefinite for the recitation for the Ab6 antibody species “having molecular weights of about 148590 Da, 148752 Da, or 148914 Da”. According to the specification “an anti-LAG3 antibody (e.g., Ab1, Ab2, Ab3, Ab4, Ab5, Ab6, Ab7, Ab8 orAb9) containing composition comprises one or more species of the antibody lacking tyrosine sulfation and having molecular weights of about 148590 Da, 148752 Da and/or 148914 Da (e.g., having GOF and/or G1 F glycan species, e.g., as set forth in Table 1, N-terminal heavy chain glutamine converted to pyroglutamate and/or C-terminal heavy chain lysine removed).” Thus in order for the species to have any one of those molecular weights, the species would need to be tyrosine deficient, have undergone expression through a CHO system for glycation and would need to have undergone N- or C-terminal heavy chain amino acid modifications. Those molecular weights do not correspond to just any other species of antibody than those having gone through a particular set of steps to obtain those molecular weights. There is no evidence to suggest that these are naturally occurring molecular weights for the anti-hLAG3 antibodies.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

14.	Claims 2 and 4 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 2 and 4 omit the phrase “or antigen binding fragment thereof” and which in depending from Claim 1 is drawn to the antigen binding fragment of the antibody CDRs depicted in the claim. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
15.	Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 4 omits the phrase “wherein the antibody is Ab6.” Claim 3 from which Claim 4 depends is drawn to “wherein the antibody is Ab6.” Note that other Claim 3 dependent claims, Claims 5-6, recite “wherein the antibody is Ab6.” Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Scope of Enablement
16.	Claims 1-6 and 30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for predicting tyrosine sulfation sites (sulfotyrosines) in the 22D2-VL light chain variable domain with the “Sulfinator” software, does not reasonably provide enablement for detecting the genus of antibodies and fragments with or without sulfotyrosines in the CDR-L1 much less any other members understood within the meaning of Claim 2, using just any methodology.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
Factors to be considered in determining whether undue experimentation is required, are summarized in In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988). They include the nature of the invention, the state of the prior art, the relative skill of those in the art, the amount of direction or guidance disclosed in the specification, the presence or absence of working examples, the predictability of the art, the breadth of the claims, the quantity of experimentation which would be required in order to practice the invention as claimed.
	Disclosure in the Specification
	The specification discusses the detection means by way of retention of the sulfo-tyrosine antibodies on AEX column chromatography. “During the AEX development, it was noted that there was a fraction of the mAb 25loaded on the column bound to the resin, which affects protein recovery. The bound fraction of the protein eluted in the strip fraction of the AEX chromatography. To characterize the mAb bound to AEX column, fractions of the AEX chromatography were analyzed: "load" refer to the sample before AEX purification; "pool" refers to flow-through portion of the sample and "strip" refers to the bound fraction of the sample. Load, pool and 30strip fraction from AEX chromatography were initially analyzed by IEX-HPLC chromatography. Figure 1 shows the IEX-HPLC profile of mAb in AEX load, pool and strip fraction. As shown in Figure 1, the strip fraction had a significantly high amount of acidic variants as compared to the load and pool: -65% acid variants in strip fraction (light trace) compared to 23% in pool fraction (dashed trace) and 33% in feed fraction (bold trace). 35Additional difference was noted in the acidic pre-main peak. This peak was present in the AEX feed at higher levels, where in the AEX pool, this peak was minimal. The strip fraction 35 
24380was enriched with the acidic pre-main peak. AEX chromatography was also performed at pH 7.0 or 7.5 with the same buffer and salt conditions as described above. At pH 7.0, similar reduction of the acidic pre-main peak was also observed in the AEX pool.” 

In our case, the target peptide was analyzed by LTQ-Orbitrap with ETD fragmentation and high resolution mass detection. As shown in Figure 6, partial loss of 80 Da modifications was observed on 35precursor ion. Fragment ions with SO3 group (80 Da) attached are labeled. Based on the detection of SO3 attached fragment ions (c9, c11, c12-16), the modification site is identified to be tyrosine 31 on light chain, which is in the CDR1 region of the mAb molecule.

So nowhere in the specification does it teach any of the following in so far as avoiding sulfation of tyrosines in an antibody in order to achieve undectable levels of those antibodies comprising a sulfo-tyrosine in a composition: a) transfecting vectors encoding the antibody VH/VL domains (or full heavy and light chains) into cell lines that do not sulfate tyrosines (i.e., to avoid CHO cells); b) engineering the CDR-L1 to eliminate tyrosine sulfation; and/or c) subjecting the antibody to a chemical/gradient process to remove the SO3 from the tyrosine residue. What the specification does show are the method steps to remove any antibody comprising a SO3-tyrosine from the population of antibodies as a whole using AEX column chromatography and using peptide fragments of that antibody in the method steps of LTQ-Orbitrap with ETD fragmentation and high resolution mass detection to identify the sulfo-tyrosine residue.
The scope of the claims must bear a reasonable correlation with the scope of enablement. See In re Fisher, 166 USPQ 19, 24 (CCPA 1970). "[T]o be enabling, the specification of a patent must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation.'" Genentech, Inc. v. Novo Nordisk, A/S, 108 F.3d 1361, 1365 (Fed. Cir. 1997) (quoting In re Wright, 999 F.2d 1557, 1561 (Fed. Cir. 1993)).
Art Status: detection of sulfo-tyrosines is unpredictable
Zhao (IDS 2/16/2021) teaches “Unlike PO3, which forms a fairly stable P-O bond, the SO3 is very labile and readily decomposes under high temperature and low pH conditions. This makes it a challenge to analyze via many traditional analytical tools. In-depth characterization of this post-translational modification has been hampered by the lack of general, unambiguous methods for site determination, because of the labile nature of sulfotyrosine.” Importantly, Zhao teaches “no general consensus sequence for tyrosine sulfation sites has been defined. The most common features describing the sequence surroundings of sulfated tyrosine includes the presence of one acidic amino acid within 2 residues of the tyrosine; presence of at least 3 acidic amino acid within 5 residues and presence of turn-inducing amino acids nearby,…” Finally, Zhao relied on the following in the identification of target tyrosines for sulfation: “Although there is no clear-cut acceptor motif can be defined that allows the prediction of tyrosine sulfation sites in polypeptide chains, the sulfated tyrosine residues could potentially be recognized depending on their location within the sequence. The “Sulfinator” (http://web.expasy.org/sulfinator/) is a software tool that can be used to predict tyrosine sulfation sites in protein sequences with an overall accuracy of 98%.24 The mAb sequence was searched using this software.”
The specification while being based on the paper of Zhao does not even mention the use of this predictive software that was used with the method techniques described above. In fact, the provisional application is bereft of this discussion as well. The specification does not reference the Zhao paper. Altogether, it is not clear how predictable a determination is for whether the tyrosine in the CDR-L1 of SEQ ID NO: 38 much less any of the members of Claim 2 is/are sulfated and at what level it detectable or not absent the software program that is mentioned in Zhao. Clearly what is missing is the predictability in the detection step.
Tyshchuk (PTO 892) teaches for antibodies in the context of sulfo-tyrosines: “Although PTMs [post-translational modifications] observed in natural IgGs might pose a lower safety risk for mAbs, failure to detect low-level PTMs of <1% abundance may represent a safety risk due to potential direct or indirect effects on immunogenicity.”
“Technically, the main challenges to the study of PTMs are the development of specific detection, characterization and purification methods.”
“Both 4Hyp and sTyr were technically challenging to characterize and verify…. Antibody CDR sulfation was first reported by Zhao et al.7 using positive ion mode ETD. Often, however, sulfations have been reported to be undetectable using conventional positive ion mode fragmentation techniques due to poor ionization efficiency and sulfate loss preceding peptide backbone fragmentation.35,45
Clearly based on these two references pertinent to the sulfo-tyrosines of antibodies, there are challenges that remain and which effect the overall predictability of identifying those PTMs for any batch of antibodies, and more especially those produced by CHO cell expression systems. (MPEP 2164.06, “The test is not merely quantitative, since a considerable amount of experimentation is permissible, if it is merely routine, or if the specification in question provides a reasonable amount of guidance with respect to the direction in which the experimentation should proceed.” (In re Wands, 858 F.2d 731, 737, 8 USQP2d 1400, 1404 (Fed. Cir. 1988) (citing In re Angstadt, 537 F.2d 489, 502-04, 190 USPQ 214, 217-19 (CCPA 1976)). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

17.	Claims 1-4 and 30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 7-8 of U.S. Patent No. 10188730 as evidenced by Zhao (IDS of 2/16/2021). Although the claims at issue are not identical, they are not patentably distinct from each other because the antibody of the claims of the ‘730 patent correspond to the same antibody of the instant claims for the Ab6 clone comprising the sequences of SEQ ID NO: 38-40 and 33, 61 and 35 and which bind hLAG3. That the antibody of the patent reference would be lacking in levels of sulfated tyrosine levels in the CDDR-L1 would occur where those antibodies were not expressed in CHO cells (but which claims are not limited such), or where a percent of antibodies expressed in CHO would not be sulfated as evidenced by Zhao to the extent the antibodies were lacking in a sulfo-tyrosine in the CDR-L1.


Conclusion
18.	No claims are allowed.
19.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883.  The examiner can normally be reached on Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Julie can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LYNN A BRISTOL/Primary Examiner, Art Unit 1643